DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19, 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-6, 8-11, 12, 17-19, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US2015/0027044) in view of Noguchi et al. (US2017/0118925).
To claim 1, Redden teach an information generation method (Figs. 14-15) comprising: 
a vegetation information acquisition procedure of acquiring a first vegetation image at a first wavelength and a second vegetation image at a second wavelength as an imaging signal of vegetation (paragraphs 0036-0038, 0091, multispectral camera captures images at multiple wavelengths),
wherein the vegetation information acquisition procedure includes obtaining, at predetermined intervals (paragraphs 0067, 0082, 0161, operation is performed at predetermined intervals),
a vegetation image indexing procedure wherein a determined vegetation index image is determined based on the first and second vegetation images (paragraph 0061, Photochemical Reflectance Index/PRI, wherein PRI is defined by the following equation using reflectance (ρ) at 531 and 570 nm wavelength); 
a difference acquisition procedure of acquiring difference information regarding a difference between vegetation image information comprising the determined vegetation index image and the reference vegetation image information (paragraphs 0094, 0097, adjustment amount can alternatively be determined based on the indicator value, the difference between the determined indicator value and the reference indicator value, the difference between the actual and desired treatment effect, or determined in any other suitable manner; paragraph 0102, treatment mechanism operation can be determined in response to determination that the measured plant parameter values varied from the target plant parameter values by more than a threshold difference; wherein indicator value or measured plant parameter value obviously corresponds to suitable measure, e.g., PRI, on plant characteristic/feature in paragraph 0061, wherein plant health would be obviously related to at least one environmental stress); and 
an automated irrigation control procedure of automatically controlling a valve that regulates a quantity of irrigation based on the difference information (Figs. 10A-C, paragraphs 0044-0046, 0073, 0130), 
wherein the determined vegetation index image is determined by generating a photochemical reflectance value for each pixel of the first and second vegetation images as a vegetation index image, wherein image data about the photochemical reflectance value of each pixel serves as the vegetation index image (paragraph 0061, Photochemical Reflectance Index/PRI, wherein PRI is defined by the following equation using reflectance (ρ) at 531 and 570 nm wavelength).
But, Redden do not expressly disclose obtaining reference vegetation image information, which is associated with a reference district set into a state of being free of a specific environmental stress from an imaging signal of the reference district.
Nevertheless, Redden teach determining a set of operation parameters for a treatment mechanism functions to determine operation parameters that will achieve a target plant parameter value, e.g., target plant parameter, target effect on the plant, or desired effect (paragraphs 0066, 0069, which obviously indicate reference vegetation image information are obtained to compare with vegetation image measurements, in order to determine necessary operations to achieve a target plant parameter).
In furthering said obviousness, Noguchi teach a system for configured to obtain spectroscopic information generated from image information of a plant captured by an imaging unit; and a generation unit configured to generate a control signal for controlling a degree of water stress of the plant, based on the obtained spectroscopic information (abstract, paragraphs 0011, 0277) in a predetermined period of time (paragraph 0289), wherein reference vegetation image information obtained is associated with a reference district set into a state of being free of a specific environmental stress from an imaging signal of the reference district (paragraph 0161, by measuring the reflectances at these desired wavelengths in the area between the visible red zone and the near-infrared region where the reflectance increases steeply, and comparing the reflectances with a reference reflectance, for example, spectral reflectances at the respective wavelength in a state in which no water stress is given, the amount of shift can be detected, which corresponds to capturing reflectance for PRI calculation in paragraphs 0039, 0061 of Redden), the spectral reflectance for each pixel of each of the spectral images captured by the multi-spectrum camera is calculated (paragraphs 0143-0144), such that PRI for each pixel is calculated based on said spectral images (paragraph 0256).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Noguchi into the method of Redden, in order to further correlation between observed plant feature and environmental stress.

To claim 10, Redden and Noguchi teach an information generation apparatus (as explained in response to claim 1 above).

To claim 21, Redden and Noguchi teach a non-transitory computer readable medium comprising computer program code that, when executed by a processor, causes the processor to execute the method of claim 1 (as explained in response to claim 1 above).




To claim 5, Redden and Noguchi teach claim 1.
Redden and Noguchi teach wherein the imaging signal includes a captured image (Redden, paragraphs 0036-0038).

To claims 6 and 12, Redden and Noguchi teach claims 1 and 10.
Redden and Noguchi teach wherein the first vegetation image is produced using 531 nm wavelength light, and wherein the second vegetation image is produced using 570 nm wavelength light (as explained in response to claim 1, inherent to PRI).

To claim 8, Redden and Noguchi teach claim 1.
Redden and Noguchi teach wherein the specific environmental stress includes any one of a water stress, a low-temperature stress, a high-temperature stress, a drying stress, a stress caused by a shortage of carbon dioxide, or a nitrogen stress (Noguchi, paragraphs 0078, 0252-024).

To claim 9, Redden and Noguchi teach claim 1.
Redden and Noguchi teach wherein the vegetation image is produced using light of wavelengths between 691 nm and 759 nm (Redden, paragraph 0037).

To claim 11, Redden and Noguchi teach claim 10.
Redden and Noguchi teach further comprising: a reference vegetation image information acquisition section that obtains the reference vegetation image information using vegetation image information acquired from an imaging signal of vegetation in a state of being free of the specific environmental stress (obvious as explained in response to claim 1 above).

To claim 17, Redden and Noguchi teach claim 10.
Redden and Noguchi teach further comprising: an instruction section that issues an instruction to change a farm field into a state of being free of the specific environmental stress or a state of being likely to have the specific environmental stress (Redden, paragraph 0027).

To claim 18, Redden and Noguchi teach claim 10.
Redden teach comprising: an instruction section that controls an environmental stress variable installation on a basis of the difference information acquired by the difference acquisition section (as explained in response to claim 1 above, paragraphs 0044, 0080, 0122, irrigation control is provided to crop field respectively based on sensed specific environmental stress or a state of being likely to have the specific environmental stress).

To claim 19, Redden and Noguchi teach claim 10.
Redden and Noguchi teach wherein the difference acquisition section generates image information serving as the difference information, and the information generation apparatus includes an image output section that outputs the image information (Redden, paragraph 0058, remote computing system such as a mobile device of a user, which would have been obvious to equip display for image information output; Noguchi, paragraphs 0078, 0081, 0180, 0194).




Claim(s) 2-4, 7, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Redden (US2015/0027044) in view of Noguchi et al. (US2017/0118925) and Hendrickson et al. (US6178253).
To claim 2, Redden and Noguchi teach claim 1.
Redden and Noguchi teach wherein the vegetation image information acquisition procedure includes obtaining the vegetation image information, which is associated with a district to be measured set into a state of being likely to have the specific environmental stress from an imaging signal of the district to be measured, and the information generation method includes a reference vegetation image information acquisition procedure of acquiring the reference vegetation image information using the vegetation image information associated with the reference district, and the difference acquisition procedure includes performing computation of a difference between the vegetation image information associated with the district to be measured and the reference vegetation image information (as explained in response to claim 1 above, wherein target plant parameter values are obviously obtained from reference vegetation image information using the vegetation image information associated with the reference district).
	Hendrickson furthers said obviousness and teach wherein the vegetation image information acquisition procedure includes obtaining the reference vegetation image information, which is associated with a reference district set into a state of being free of the specific environmental stress from an imaging signal of the reference district, and obtaining the vegetation image information, which is associated with a district to be measured set into a state of being likely to have the specific environmental stress from an imaging signal of the district to be measured, and the information generation method includes a reference vegetation image information acquisition procedure of acquiring the reference vegetation image information using the vegetation image information associated with the reference district, and the difference acquisition procedure includes performing computation of a difference between the vegetation image information associated with the district to be measured and the reference vegetation image information (column 2 line 55 to column 3 line 39), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the method of Redden and Noguchi, in order to further district implementation.

To claim 3, Redden, Noguchi and Hendrickson teach claim 2.
Hendrickson teach wherein the reference vegetation image information acquisition procedure includes calculating the reference vegetation image information used to perform the computation of the difference between the vegetation image information associated with the district to be measured and the reference vegetation image information by using vegetation image information obtained from an imaging signal of the reference district that is determined to be in a same time zone as the imaging signal used for obtaining the vegetation image information associated with the district to be measured (Fig. 4A-C, column 3 lines 25-39, same time zone is inherent since both reference vegetation district and measurement vegetation district are next to each other).

To claim 4, Redden, Noguchi and Hendrickson teach claim 2.
Hendrickson teach wherein the vegetation image information acquisition procedure includes obtaining first vegetation image information from a first imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being free of the specific environmental stress, and obtaining second vegetation image information from a second imaging signal indicating the district to be measured imaged when the district to be measured is set into the state of being likely to have the specific environmental stress, the reference vegetation image information acquisition procedure includes calculating the reference vegetation image information using the vegetation image information obtained from the first imaging signal, and the difference acquisition procedure includes performing the computation of the difference between the vegetation image information obtained from the second imaging signal and the reference vegetation image information (column 2 lines 16-20; also Fig. 4A-C, column 7 line 44 to column 8 line 9, different images are taken through the field).

To claim 7, Redden, Noguchi and Hendrickson teach claim 2.
Hendrickson teach further comprising a reference vegetation image information acquisition procedure of calculating an average value of vegetation image information in the state of being free of the specific environmental stress as the reference vegetation image information (column 5 lines 1-25).

To claim 13, Redden and Noguchi teach claim 12.
Redden, Noguchi and Hendrickson teach further comprising: for the captured image data acquired by the image acquisition section, a division acquisition section that acquires division information for discriminating a captured image indicating the vegetation in the state of being free of the specific environmental stress from a captured image indicating vegetation in a state of being likely to have the specific environmental stress (as explained in responses to claims 1-2 above).

To claim 14, Redden, Noguchi and Hendrickson teach claim 13.
Hendrickson teach wherein the reference vegetation image information acquisition section obtains the reference vegetation image information using the determined vegetation image information (column 3 lines 6-24, column 8 line 66 to column 9 line 4).

To claim 15, Redden and Noguchi teach claim 12.
Redden, Noguchi and Hendrickson teach further comprising: for the captured image data acquired by the image acquisition section, an image division section that divides the captured image data into a captured image indicating vegetation image information in the state of being free of the specific environmental stress and a captured image indicating vegetation image information in a state of being likely to have the specific environmental stress (, as explained in response to claim 2 above, Hendrickson, Fig. 2, column 5 lines 15-25).

To claim 16, Redden, Noguchi and Hendrickson teach claim 11.
Hendrickson teach wherein the reference vegetation image information acquisition section calculates the reference vegetation image information relative to vegetation image information in a state of being likely to have the specific environmental stress by using vegetation image information obtained from an imaging signal in the state of being free of the specific environmental stress, the imaging signal being determined to be in a same time zone as an imaging signal used for obtaining the vegetation image information in the state of being likely to have the specific environmental stress (as explained in response to claim 3 above).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        May 13, 2022